﻿
First of all, Sir, please allow me, on behalf of my Government, to congratulate you on your unanimous election to the office of President of the General Assembly at this session. There can be no doubt that your election is testimony to, and recognition of, your personal devotion to the struggle that is being waged by the international community to realize the rights of peoples to freedom and independence. It is likewise a well deserved tribute to the country you represent so worthily. I should like therefore to take this opportunity to convey to you our best wishes for success in carrying out your task.
Permit me to take this opportunity also to express my appreciation to your predecessor, Mr. Choudhury of Bangladesh, for the outstanding, very wise and skilful way in which he was able to overcome the obstacles to his mandate and to carry out successfully his difficult mission. It would be unpardonable if I were not also to take this opportunity to express our gratitude to Mr. Javier Perez de Cuellar, the Secretary-General, for his untiring efforts in the quest for solutions to the many problems still facing mankind and for his devotion to the basic principles of the Organization, despite the limited means available to him and the political and economic circumstances which are so difficult and which characterize today's world.
Allow me also to congratulate Mr. Reed on his recent nomination to the high post of Under-Secretary-General for General Assembly Affairs.
At the same time every year, the representatives of most of the nations of the world meet in this same hall to take up the questions that afflict mankind and to try to find lasting solutions to them. Despite this, the spectres of famine, drought, underdevelopment and foreign debt continue to haunt the minds of the leaders of the least developed countries, and these factors, together with the unbridled arms race, particularly in the nuclear sphere, continue to pose a serious threat to international peace and security. Moreover, the arms race remains, we feel, a grave threat to the survival of all of mankind.
The Government of the People's Republic of Angola is convinced that a policy of dialogue and harmonization is the only assurance of a genuine policy for reducing conflicts and tensions among nations thus creating a climate of trust conducive not only to the peaceful settlement of disputes but also to disarmament. We therefore welcome the historic meeting between the leaders of the German Democratic Republic and the Federal Republic of Germany which took place less than three weeks ago, as well as the agreement of principle reached between the Soviet Union and the United States of America several days ago to sign a treaty on the total elimination of medium-range nuclear weapons in Europe.
The problems of development are inseparable from the problem of peace.
Without peace there is no stability and without stability there will be no possibility of development. The implementation of the development programmes in our country is inseparable from political and economic stability. This requires solving the so-called regional conflicts which some of our countries have faced either directly or indirectly. In our humble opinion these efforts for peace should be made by the international community as a whole. For that reason the Government of the People's Republic of Angola supports the idea of the creation of a fund for the economic and social development of the developing countries.
Indeed, the problem of underdevelopment facing most of the third-world countries is widening the gap that already exists between the rich and poor nations and thus constitutes a serious threat to international peace and security.
In this context, we hail the holding, under the auspices of the United Nations, of the International Conference on the Relationship between Disarmament and Development. To be sure, much remains to be done: there are many gaps in the final document and it does not reflect all the hopes of the underdeveloped countries, particularly the hope for the establishment of a development fund for the developing countries. The holding of the Conference and the adoption by consensus of a final document by the Conference, despite the attempts to frustrate it, are, in any case, an important milestone in the efforts we are all making to attain our objectives of peace and security. It marks a beginning and we hope that this trend will continue and increase and that it will yield much more tangible results for the benefit of peace and development.
Moved as we are by the desire to contribute to the attainment of the objectives of the United Nations Charter, the African countries are sparing no effort to keep our continent free of nuclear weapons. The People's Republic of Angola feels that the proclamation of the southern Atlantic as a zone of peace and co-operation, free of nuclear arms and military pacts, is a sure way to guarantee peaceful co-existence. In this context, the independence of Namibia, on the basis of Security Council resolution 435 (1978) , and the elimination of apartheid would also contribute to strengthening international security and co-operation in the region in the mutual interests of the countries of the southern Atlantic region.
Allow me to express our profound gratitude for the untiring efforts of the international community and of the United Nations to find fair and lasting solutions to the problems of our times. Nevertheless, I cannot fail to express my concern at the fact that there remain many unresolved issues, such as decolonisation, apartheid, famine and drought.
Since its independence almost 12 years ago the Government of the People's Republic of Angola has followed a policy of non-alignment and peaceful coexistence. This policy is set down in its constitutional law, which establishes, as clearly as possible, its intention to maintain diplomatic relations with all the countries of the world on the basis of mutual respect, sovereignty, territorial integrity, non-aggression and non-interference in the internal affairs of each State, and respect for the norms of international law governing relations among independent States.
Unfortunately, in the sub-region of southern Africa, a reactionary and anachronistic regime, that of racist South Africa, continues to flout United Nations resolutions and arrogantly carries out, with impunity, acts of subversion and destabilization against the countries of the area, including my own, with the sole purpose of perpetuating its illegal occupation of Namibia and thereby delay the elimination of the odious system of apartheid.
We are a people that cherishes peace and justice, but ever since our country achieved independence we have not known a single day of peace. In an undeclared war imposed on it, Angola has been victimized by acts of armed aggression on the part of the racist regime of South Africa. Our people and our Government are thus obliged to make enormous sacrifices for the effects of the war are fraught with heavy consequences in terms of our financial, material and human resources and inevitably undermine the economic and social development of our country.
In this unjust war imposed on us by South Africa, women, children and the elderly have no defence, and our basic infrastructure, such as roads, bridges, railroads, hospitals, schools and industrial plants, is not spared; these are indeed the preferred targets of the South African army and its UNITA auxiliary forces.
The damage suffered by our country as a result of the atrocities committed by the South African regular army and the UNITA puppets is estimated today at more than $US 12 billion. That figure does not include lost earnings resulting from the fact that our young people are engaged in military service, instead of attending school or working in factories where they would be contributing to increasing production and improving the living standard of our population.
After achieving independence at the cost of great sacrifices our people aspire to life in peace and the reconstruction of their country; they wish to build a strong nation by exploiting the vast natural potential of our soil.
Contrary to what some of the media would have international public opinion believe, there is no civil war in our country, it is in fact a case of foreign invasion of a State Member of the United Nations, the Organization of African Unity and of the Movement of Non-Aligned Countries, part of whose territory remains occupied by the racist South African troops. That is why the People's Republic of Angola continues to demand the immediate and unconditional withdrawal of South African troops from the southern part of its territory.
South Africa is using Namibia's territory as a springboard for acts of aggression against Angolan territory. Thus South African military bases - where armed bandits and mercenaries are trained and later sent to our territory, and from where South African troops carry out incursions into our territory - are to be found in the north of occupied Namibia.
In the face of these facts, and based on the rights recognized under international law and the relevant provisions of the United Nations Charter, particularly Article 51 the Government of the People's Republic of Angola has appealed for assistance from friendly countries, in particular Cuba and the Soviet Union - assistance for which we wish once again to express our gratitude.
Nevertheless, aware of the complexity of the situation in southern Africa and in order to remove the impasse created by South Africa and its allies with regard to the implementation of Security Council resolution 435 (1978) , the Government of the People's Republic of Angola submitted an approach to global negotiations contained in its letter, dated 17 November 1984, addressed to the Secretary-General of the United Nations, Mr. Javier Perez de Cuellar, by the President of the People's Republic of Angola, Mr. Jose Eduardo Dos Santos.
Despite this gesture of understanding and goodwill on the part of the Angolan Government, the plan for the independence of Namibia still faces the intransigence of the Government of South Africa and its allies.
Once again, in a spirit of co-operation and openness, ray Government very recently proposed to the parties concerned, the general framework for a comprehensive agreement on the settlement of the Namibian question, a solution taking into account not only the legitimate right of the people of Namibia - under the leadership of its sole, genuine representative, the South West Africa People's Organization (SWAPO) - to self-determination and independence, in accordance with Security Council resolution 435 (1970) , but also the right of the other countries of the region to live in peace and security. The agreement would be signed by the representatives of the Governments of Angola, Cuba and South Africa and of SWAPO, under the auspices of the Security Council or its permanent members.
Moreover, the recent talks held in Luanda between representatives of the 
Angolan Government and the United States Administration clearly show my Government's constant readiness to seek a solution to the problems of peace and security in southern Africa. It is now up to the regime of South Africa and the United States Administration to accept or reject this new olive branch. If they persist in their obstinacy, history will judge them, for in wanting to link the implementation of Security Council resolution 435 (1978) to the withdrawal of the internationalist Cuban troops from Angola the South African regime and its allies are simply invoking a cowardly and fallacious pretext to prevent the independence of Namibia and allow South Africa to continue using its territory as a base for aggression against and the destabilization of the People's Republic of Angola and other States of southern Africa, thus interfering with our efforts for national reconstruction.
Twenty years have now elapsed since the establishment of the United Nations Council for Namibia. But we must note that implementation of its mandate is being obstructed by the intransigence of the apartheid regime. Such behaviour is possible only because of the support and encouragement that some Western countries continue to give it. In view of the illegal occupation of Namibia by the South African regime, the international community must now adopt firm measures to ensure that international legal order is restored.
In South Africa we are witnessing extremely violent confrontations between the power of the white racist minority on the one hand and the oppressed and exploited black people on the other hand. New facts, however, have recently surfaced. Some elements of the white minority are beginning to understand that only a policy of dialogue and harmony can avoid a bloodbath with unforeseeable consequences. Thus, a delegation of white South Africans met with a delegation of the African National Congress (ANC) in Senegal. This is one more proof that many members of the white minority recognize the role of the ANC in the solution of the problem of South Africa. The People's Republic of Angola commends the courageous action of that group of South African citizens who have dared to defy the repressive power of apartheid. We feel that such initiatives open the way to a peaceful solution in South Africa and should be encouraged.
Unfortunately, despite these positive steps, the present political picture within South Africa remains sombre. The racist regime continues to use oppression as its main weapon against the patriots of South Africa, as was the case in the recent cruel repression of the striking miners, who were seeking fair wages and the satisfaction of their just social claims. This alarming situation in South Africa presents a greater challenge than ever before to the international community, which should without further delay tackle the root causes of these phenomena that are endangering regional and international security and stability. The total elimination of apartheid and the end of the illegal occupation of Namibia must therefore be demanded.
Consequently, the Government of the People's Republic of Angola believes that comprehensive mandatory sanctions under Chapter VII of the Charter should be imposed as a form of pressure on the racist South African Government,
It is disquieting to note that despite some encouraging signs the international situation continues to be darkened by the persistence of various other hotbeds of tension.
On the African continent the Western Sahara conflict continues to affect the lives of the people of the territory. We believe that the implementation of resolution AHG/104 of the 19th Conference of Heads of State and Government of the Organization of African Unity (OAU) would make a great contribution to the settlement of the conflict. We therefore appeal to the parties concerned to continue the dialogue begun through the intermediary of the Secretary-General of the United Nations. Concerning Chad, we hope that peace will be restored in that country in the interest of well-being and social progress of its people.
The Middle East, where the State of Israel continues to carry out its aggressive expansionist policies against the Arab people, is another source of serious concern for us. We reaffirm the sacred and inalienable right of the Palestinian people, under the enlightened leadership of the Palestine Liberation Organization (FLO), to form their own State. We thus support the idea of convening an international conference on the Palestinian problem, with the participation of the PLO, and hope that this session can take the relevant measures to bring this about as rapidly as possible.
We advocate respect for the territorial integrity and sovereignty of Lebanon and the safeguarding of its independence, and we oppose foreign interference in the internal affairs of that State.
The war between Iran and Iraq cannot fail to concern us, too, since it is a war between two non-aligned countries that seriously threatens international peace and security. We hope for an early end to that war.
We also note with great concern that the question of East Timor remains deadlocked. We call for a dialogue between Indonesia and Portugal, with the mediation of the Secretary-General of the United Nations, to find a just and lasting solution that takes into account the interests and rights of the Maubere people. The situation in the Korean peninsula is also a source of alarm for us. We welcome the initiatives of the Democratic People's Republic of Korea concerning the reunification of the great homeland of the Koreans and cannot support the admission of the two parties separately to the great family of the United Nations.
 We welcome with great satisfaction the initiatives of the Government of the People's Republic of Kampuchea with regard to its policy of national reconciliation and are convinced that these will contribute to peace and stability in the region.
In Latin America, we welcome the positive results achieved by the Heads of State of the five Central American countries - Nicaragua, Honduras, Costa Rica, El Salvador and Guatemala - at their last meeting and hope that these results will contribute to peace and thereby reduce instances of foreign interference in the internal affairs of the countries of the region.
We condemn the policy of intimidation, aggression, blackmail and economic blockade directed against Cuba and advocate the immediate cessation of the occupation of the Guantanamo base.
We reaffirm our support for the inalienable right of the people of Puerto Rico to self-determination and independence, in accordance with resolution 1514 (XV) and the Declaration adopted by the Eighth Conference of Heads of State or Government of Non-Aligned Countries, held in Harare, Zimbabwe, last year.
The world economic situation has hardly improved since the last session of the General Assembly, and the economic and financial crisis has become established and taken root in all the developing countries. The growing indebtedness is preventing those countries from carrying out their national recovery plans and becoming, as a result, an additional factor of instability and insecurity.
The absence of the political will on the part of some developed countries to respond to the appeals of the international community, the arms race and the political instability created in some regions have helped to make the imbalance already existing in international economic relations even worse. The present structural crisis is also the result of the anachronistic development of the world economic system, which is shown by the fact that some countries are becoming ever richer, while the overwhelming majority of countries are becoming ever poorer and lack the means with which to tackle the problems of under development.
The foreign debt is the clearest indicator of the scope and gravity of the world economic crisis. To deal with this, political effort and will are necessary not only on the part of the developing countries, which are at present the most affected, but also and above all on the part of the developed countries.
The Government of the People's Republic of Angola continues to advocate the establishment of a new international economic order as an effective tool for overcoming the crisis and restoring balance to international economic relations.
With regard to the present financial and monetary system, we feel that our action should be oriented towards its restructuring as quickly as possible so that the developing countries can participate in the taking of decisions and profit as much as possible thereby. Scrupulous respect by the developed countries, for the principles, rules and norms in force in this area would also contribute to avoiding deterioration of the situation and exacerbation of the crisis
The proliferation of discriminatory measures imposed by the developed countries in their trade with the developing countries, protectionism and other restrictive measures are resulting in the reduction of the earnings from products exported by the developing countries and a consequent reduction in the resources and funds available for development. However, all these measures required of the developed countries should not prevent the developing countries from themselves taking steps to restructure the management of their economies in such a way as to facilitate the task of those of the rich countries that wish to help them to overcome the crisis. 
My country has just taken various measures along those lines. In this context, the People's Republic of Angola reaffirms the importance of the ratification by both developed and developing countries of the Integrated Programme for Commodities, dealt with in resolution 93 (IV) of the fourth United Nations Conference on Trade and Development (UNCTAD IV) , and its Fund in order to permit its rapid entry into force. We therefore welcome the Soviet Government's decision to subscribe to the Fund.
In the context of co-operation, the People's Republic of Angola also reaffirms the role of economic co-operation between developing countries - South-South co-operation - as a means of promoting the rational and effective use of their human, material, financial and technological resources. In this context, co-operation between the States of southern Africa in the framework of the Southern African Development Co-ordination Conference (SADCC) has already yielded significant results in various sectors, as acknowledged by the regional Heads of State or Government at their last summit meeting in Lusaka.
However, we recognize that much remains to be done. The convening by the Organization of African Unity (OAU) next December of a conference of Heads of State and Government devoted to the foreign debt of the African countries reflects the importance that our countries attach to this problem and the political will to combine their efforts to redress Africa's economic situation.
In reviewing all these situations, we have tried to interpret in our own way the problems of peace and development and to express our desire for the progress and well-being of all mankind. In this context, we reaffirm our devotion to the principles of the United Nations and to multilateralism as a whole as an instrument for seeking solutions to the complex problems of a world that is growing more and more interdependent.
The struggle continues. Victory is certain.
